Citation Nr: 0308695	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  95-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 30 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO decision that granted an increased 
rating, from 10 percent to 20 percent, for a low back 
disability; the veteran appealed for a higher rating.  In 
October 1998, the RO increased the low back disability rating 
to 30 percent; the veteran continued to appeal for a higher 
rating.  He requested a Board hearing but canceled that 
request in December 2000.


FINDINGS OF FACT

The veteran's service-connected low back disability includes 
demonstrable deformity of a lumbar vertebral body from 
fracture, degenerative joint disease with severe limitation 
of motion of the low back, and degenerative disc disease with 
no more than severe intervertebral disc syndrome.  


CONCLUSION OF LAW

The veteran's low back disability is 50 percent disabling 
(i.e., 40 percent based on limitation of motion, plus 10 
percent for demonstrable deformity of a vertebral body).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5285, 5292, 5293, 5295 (2002); 67 Fed. Reg. 
54345-54349 (2002), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1943 to October 1945, including combat during World War II.  
He reportedly fractured the transverse processes of some 
lumbar vertebrae, and fractured his left pelvis, in a combat 
incident.  

In July 1946, the RO granted service connection and 0 percent 
ratings for a scar of the left lumbar region and for 
residuals of a fractured pelvis.  In April 1947, the RO 
recharacterized the veteran's service-connected low back 
condition as fractures to the left 2nd, 3rd, and 4th lumbar 
transverse processes, and a higher rating of 10 percent was 
given for this condition.

Post-service treatment records indicate that the veteran was 
in a severe automobile accident in December 1955, which 
resulted in the loss of his left leg above the knee, and he 
was fitted with a left leg prosthesis.  

VA medical records from late 1996 to early 1997 note the 
veteran received outpatient treatment for several ailments, 
including his low back condition.  X-rays showed degenerative 
joint disease of the lumbosacral spine, osteophyte lipping, 
and L5-S1 degenerative disc disease.  The veteran had 
complaints of intermittent low back pain, at times radiating 
into one or both legs.  He was given home exercises to 
increase low back motion and decrease pain.  Among other 
problems noted were the left leg amputation and a history of 
heart disease with bypass surgery.  The veteran walked with a 
cane, and he indicated he regularly walked for exercise since 
his heart operation.

In April 1997, the veteran filed a claim seeking an increased 
rating for his low back disorder.  

In June 1997, a VA examination for the spine was conducted.  
The report of this examination noted the veteran's complaints 
of low back pain without radiation.  He reported that the 
pain was aggravated by long periods of sitting, standing, 
stooping and bending.  Physical examination revealed that he 
walked slowly without assistance.  The lumbar spine exhibited 
no deformity, discoloration, edema, tenderness, or scoliosis.  
There was a full range of active motion.  Straight leg raise 
was negative.  Pain was only to the back.  Deep tendon 
reflexes at the right knee were +2 and sensation was intact.  
X-ray examination revealed marked degenerative joint disease 
of the lumbar spine with lipping at L2, L3 and L4 being more 
pronounced.  The musculature of the back appeared to be 
within normal limits, and there was no objective evidence of 
pain on motion.  The examiner also noted that there was no 
fixed deformities and no evidence of neurological 
involvement.  The report concluded with a diagnosis of marked 
degenerative joint disease of the lumbar spine, progressively 
worsening.

In July 1997, the RO increased the low back disability rating 
to 20 percent.

VA treatment report in January and February 1998 note 
complaints including low back pain.  X-rays in February 1998 
noted lumbar spine spondylosis, degenerative disc disease at 
L5-S1, and wedging of the body of L1 consistent with old 
trauma.  In March 1998, a CT scan showed anterior and 
posterior spondylosis, multi-level degenerative disc disease 
with multi-level central spinal canal stenosis, and a 
definite mass effect on the right L5 nerve root in its neural 
foramen at what appears to be a focal herniated nucleus 
pulposus at that level.  In April 1998, it was noted there 
were complaints of low back pain and nerve root impingement.

In October 1998, the RO increased the low back disability 
rating to 30 percent.

Ongoing treatment reports from 1998 and later note multiple 
ailments including low back pain.  In January 2000, the 
veteran fell and broke his left hip, requiring surgery.  In 
April 2000, he complained of having more back pain since the 
recent hip injury.  A December 2000 treatment report noted 
the veteran's complaints of intermittent right leg sciatica, 
with numbness in the right foot.  Physical examination of the 
spine revealed no tenderness to palpation or percussion, and 
no paravertebral muscle spasm.  The report noted slight 
muscle wasting in the right leg below the knee.  Patellar and 
Achilles tendon reflexes were decreased.  The report 
concluded with an impression of lumbago, intermittent with 
sciatica, and probable nerve root compression.  A January 
2001 treatment report noted the veteran's complaints of 
occasional back pain that was radiating into the left leg.  
On examination, the back was non-tender to palpation.  In May 
2001, he was seen for complaints of back pain.  Physical 
examination revealed no localized tenderness and no muscle 
spasm in the lower back.  Straight leg raising on the right 
was negative.  The VA physician noted that the defect in the 
veteran's left leg prosthesis could be causing some increased 
back pain.  A treatment report, dated April 2002, noted the 
veteran's complaints of chronic low back pain.  Later medical 
records through 2002 show periodic complaints concerning the 
low back disorder and other ailments.

In January 2003, a VA examination for the spine was 
conducted.  The veteran reported that he has pain in the 
center of his low back and that the pain intermittently 
radiates down his left buttock and occasionally down the 
right.  He described it as a shooting type pain and that it 
may last four to five hours.  Flare-ups of the pain are 
precipitated by prolonged standing or sitting or riding in a 
car for long distances.  The report noted that the veteran 
leads a relatively sedentary life and during the day sits in 
a recliner, rocking chair, or on the couch.  Consequently, 
during flare-ups there is no significant limitation of his 
motion or functional impairment.  Physical examination 
revealed the veteran to be ambulating with a cane in the 
right hand.  His gait was abnormal.  Examination of the 
curvature of the spine revealed some flattening in the 
lumbosacral area.  The veteran complained of tenderness to 
palpation of the lumbar spine and the left paravertebral 
muscles.  He also complained of tenderness to palpation to 
both the right and left hips.  No muscle spasms were noted.  
Range of motion testing of the lumbar spine revealed flexion 
to 40 degrees (out of 90 degrees); extension to 20 degrees 
(out of 30 degrees); right lateral bending to 20 degrees; 
left lateral bending to 22 degrees (out of 30 degrees); and 
rotation to 20 degrees, bilaterally (out of 30 degrees).  
There were complaints of pain on motion of the spine.  The 
left leg amputation was noted.  No repetitive bending was 
done due to the veteran's poor balance.  There were no right 
knee or Achilles reflexes.  The veteran complained of pain on 
straight leg raising from the sitting position.  Lower 
extremity strength on the right was 5/5.  Sensory examination 
revealed decreased sensation in the right lower extremity, 
medial and lateral aspects of the lower leg.  Left sacral 
segments were intact.  Recent diagnostic tests were 
discussed.  The report concluded with diagnoses of mild to 
moderate degenerative disk disease of the lumbar spine, 
particularly of the lower three disk spaces; annular bulge 
and probable right lateral disk herniation; minimal to mild 
central spinal canal stenosis at L3-L4 and L4-L5; status post 
left above knee amputation; history of left fractured hip 
with open reduction and internal fixation; and coronary 
artery disease with bypass grafting.

II.  Analysis

The veteran contends that his service-connected low back 
disability warrants a rating greater than 30 percent.  
Through correspondence, the rating decision, the statement of 
the case, and supplemental statement of the case, the veteran 
has been notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent records have been 
obtained, and he has been given VA examinations.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint is 
noncompensable under the limitation of motion code, a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis) and Code 5010 (traumatic 
arthritis).

A 60 percent rating is warrant for residuals of fractured 
vertebra without cord involvement, and with abnormal mobility 
requiring a neck brace (jury mast).  In other cases, 
residuals of fractured vertebra are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. 
§ 4.71a, Code 5285.

Limitation of motion of the lumbar spine is rated 20 percent 
when moderate, and 40 percent when severe.  The maximum 
rating for limitation of lumbar motion is 40 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

A 40 percent rating is assigned for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  The maximum rating for 
lumbosacral strain is 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

During the course of this appeal, the rating criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 were 
changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new criteria may only be applied to the 
period of time since their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-2000 (April 
10, 2000).

Under the old criteria of Code 5293, a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent rating is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under the new criteria of Code 5293, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 20 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating is assigned when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes, and evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
67 Fed. Reg. 54345-54349 (August 22, 2002), to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

After review of all historical records, the 1997 and 2003 VA 
compensation examinations, and the treatment records in 
recent years, the Board finds that there is sufficient 
evidence to find severe limitation of motion of the lumbar 
spine, and such warrants a 40 percent rating under Code 5292.  
When tested, degrees of low back motion at times fall within 
the moderate restriction range, yet often the motion has been 
accompanied by pain, and there is credible information of 
additional limitation of motion during use or flare-ups.  
This leads the Board to conclude that overall the low back 
motion is severely restricted, as required for a 40 percent 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Besides the 40 percent rating under Code 5292 for severe 
limitation of motion of the low back, under Code 5285 the 
veteran is entitled to an additional 10 percent for 
demonstrable deformity of a lumbar vertebral body due to old 
fracture.  This makes the overall low back disability rating 
50 percent.  

For an even higher rating, the veteran would have to meet the 
criteria for a 60 percent rating for intervertebral disc 
syndrome.  The medical evidence does show degenerative disc 
disease with intervertebral disc syndrome of the low back, 
but such is not more than severe (40 percent) in degree under 
the old version of Code 5293.  Currently the veteran is not 
shown to have persistent symptoms of disc disease, as found 
in pronounced (60 percent) intervertebral disc syndrome under 
the old criteria.  Under the new version of Code 5293, the 
veteran's low back condition clearly does not result in 
incapacitating episodes of the yearly duration required for a 
60 percent rating, and a combination of orthopedic and 
neurological ratings from the low back condition also would 
not support a rating higher than the 50 percent rating which 
the Board has assigned under the previously described method.

For these reasons, the Board grants an increased rating to 50 
percent, but no higher, for the veteran's low back 
disability.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating to 50 percent for a low back disability 
is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

